

HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE, L.P. [20--] LTIP UNIT AWARD
AGREEMENT
[20--] PERFORMANCE-BASED LTIP UNITS
This [20--] LTIP UNIT Award Agreement (this “Agreement”), dated as of [----]
(the “Date of Grant”), is made by and between Hannon Armstrong Sustainable
Infrastructure, L.P., a Delaware limited partnership (the “Partnership”) and
HASI Management HoldCo LLC, a Delaware limited liability company (the “Company”,
which in this Agreement shall be the “Grantee”). Where the context permits,
references to the Company shall include any successor to the Company.
1.
Grant of [20--] Performance-Based LTIP Units. The Partnership hereby grants to
the Grantee [----] [20--] Performance-Based LTIP Units, subject to all of the
terms and conditions of this Agreement and the Limited Partnership Agreement
(the "Partnership Agreement") of Hannon Armstrong Sustainable Infrastructure,
L.P., a Delaware limited partnership (the “Partnership”). Capitalized terms used
but not defined herein shall have the respective meanings ascribed thereto by
the Partnership Agreement. To the extent the terms or conditions in this
Agreement conflict with any provision of the Partnership Agreement, the terms
and conditions set forth in the Partnership Agreement shall govern.

2.
Restrictions.

(a)
The [20--] Performance-Based LTIP Units may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of or encumbered. The transfer
restrictions contained in the preceding sentence shall not apply to
(i) transfers to the Partnership, or (ii) transfers of [20--] Performance-Based
LTIP Units by will or the laws of descent and distribution. The [20--]
Performance-Based LTIP Units shall be fully vested and non-forfeitable upon the
satisfaction of any requirements or restrictions otherwise contained in this
Agreement.

3.
Allocations and Distributions.

(a)
Notwithstanding anything in the Partnership Agreement to the contrary, including
without limitation Section 4.06 of the Partnership Agreement, any distributions
that otherwise would have been made in respect of the [20--] Performance-Based
LTIP Units granted herein during the period that such [20--] Performance-Based
LTIP Units have not fully vested under Exhibit A (the "Performance Period")
shall be retained by the Partnership and paid to Grantee as soon as reasonably
practicable following the completion of the Performance Period, if, and to the
extent that, the [20--] Performance-Based LTIP Units become vested and are not
forfeited. Solely by way of illustration and not intended to be a limitation, if
only 50% of the [20--] Performance-Based LTIP Units become vested and
nonforfeitable, unpaid distributions in respect of only 50% of the [20--]
Performance-Based LTIP Units will be paid following the end of the Performance
Period.

(b)
Notwithstanding Section 13.02(a)(iv) of the Partnership Agreement, upon a
Liquidating Event, distributions in respect of the [20--] Performance-Based LTIP
Units pursuant to Section 13.02(a)(iv) of the Partnership Agreement shall not
exceed the lesser of (i) the amount provided to be distributed in respect of the
[20--] Performance-Based LTIP Units under Section 13.02(a)(iv) of the
Partnership Agreement and (ii) the amount that would be distributed in respect
of the [20--] Performance-Based LTIP Units under Section 13.02(a)(iv) of the
Partnership Agreement if such provision provided for distribution to the
Partners and Assignees in accordance with their Capital Account balances, after
giving effect to all contributions, distributions and allocations for all
periods.

(c)
Notwithstanding any provision of the Partnership Agreement to the contrary, no
allocations shall be made in respect of [20--] Performance-Based LTIP Units
pursuant to Section 6.02 of the Partnership Agreement unless and until the LTIP
Units become vested and nonforfeitable, unless otherwise determined by the
General Partner in its reasonable discretion. The foregoing shall not limit
allocations in respect of [20--] Performance-Based LTIP Units pursuant to
Section 6.03 of the Partnership Agreement.

4.
Restrictive Covenants. Nothing contained herein shall reduce or limit the
application or scope of any restrictive covenants in favor of Hannon Armstrong
Sustainable Infrastructure Capital, Inc. (the "REIT") (for example, with respect
to competition, solicitation, confidentiality, interference or disparagement) to
which a member of the Grantee is otherwise subject.

5.
Tax Liability. The Grantee is responsible for all taxes and any tax-related
penalties the Grantee incurs in connection with any award made in accordance
with this Agreement.

6.
Section 409A Compliance. Any award made in accordance with this Agreement is
intended to be exempt from Section 409A and to be interpreted in a manner
consistent therewith. Notwithstanding anything to the contrary contained in this
Agreement, to the extent that the Partnership determines that the [20--]
Performance-Based LTIP Unit is subject to Section 409A and fails to comply with
the requirements of Section 409A, the Partnership reserves the right (without
any obligation to do so or to indemnify the Grantee for failure to do so),
without the consent of the Grantee, to amend or terminate the Agreement and/or
to amend, restructure, terminate or replace the [20--] Performance-Based LTIP
Unit in order to cause the [20--] Performance-Based LTIP Unit to either not be
subject to Section 409A or to comply with the applicable provisions of such
section. In no event shall the Partnership (or any employee or director thereof)
have any liability to the Grantee or any other Person due to the failure of any
award made in accordance with this Agreement to satisfy the requirements of
Section 409A.

7.
Governing Law; Choice of Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO ANY PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

8.
Agreement Binding on Successors. The terms of this Agreement shall be binding
upon the Grantee and upon the Grantee’s heirs, executors, administrators,
personal representatives, transferees, assignees and successors in interest and
upon the Company and its successors and assignees.

9.
No Assignment. Subject to the second sentence of Section 2(a), neither this
Agreement nor any rights granted herein shall be assignable by the Grantee other
than (with respect to any rights that survive a member of the Grantee’s death)
by will or the laws of descent and distribution. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any [20--] Performance-Based LTIP Units by any holder thereof in
violation of the provisions of this Agreement will be valid, and the Company
will not transfer any of said [20--] Performance-Based LTIP Units on its books
nor will any [20--] Performance-Based LTIP Units be entitled to vote, nor will
any distributions be paid thereon, unless and until there has been full
compliance with said provisions to the satisfaction of the Partnership. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.

10.
Necessary Acts. The Grantee hereby agrees to perform all acts, and to execute
and deliver any documents, that may be reasonably necessary to carry out the
provisions of this Agreement, including but not limited to all acts and
documents related to compliance with securities, tax and other applicable laws
and regulations.

11.
Representations and Warranties of the Grantee. The Grantee hereby represents and
warrants to the Company that:

(a)
The [20--] Performance-Based LTIP Units are being acquired for the Grantee’s own
account, only for investment purposes and not with a view to, or for resale in
connection with, any public distribution or public offering thereof within the
meaning of the Act.

(b)
The Grantee understands and acknowledges that the [20--] Performance-Based LTIP
Units offered pursuant to this Agreement have not been registered under the Act
or any other securities laws and is not being offered for resale in transactions
that do not require registration under the Act or any other securities laws and,
therefore, the [20--] Performance-Based LTIP Units will be characterized as
“restricted securities” under the Act and such laws and may not be sold unless
the [20--] Performance-Based LTIP Units are subsequently registered under the
Act and qualified under state law or unless an exemption from such registration
and such qualification is available.

(c)
The Grantee has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of the Grantee’s prospective
acquisition of the [20--] Performance-Based LTIP Units, and/or has and will rely
upon the advice of his/her own legal counsel, tax advisors, and/or investment
advisors to do so, and has the ability to bear the economic risks of the
Grantee’s prospective acquisition.

(d)
The Grantee agrees that it has had access to such financial and other
information concerning the Company and the [20--] Performance-Based LTIP Units
as it has deemed necessary in connection with acquisition of the [20--]
Performance-Based LTIP Units, including an opportunity to ask questions of and
request information from the Partnership.

(e)
The General Partner may make such rules and regulations and establish such
procedures for the administration of this Agreement as it deems appropriate.
Without limiting the generality of the foregoing, the General Partner may, in
good faith, (i) interpret this Agreement, with such interpretations to be
conclusive and binding on all persons and otherwise accorded the maximum
deference permitted by law, provided that the General Partner's interpretation
shall not be entitled to deference on and after a Change in Control except to
the extent that such interpretations are made exclusively by a General Partner
who is comprised of one or more individuals who served on the Compensation
Committee of the Board of Directors of the REIT before the Change in Control;
and (ii) take any other actions and make any other determinations or decisions
that it deems necessary or appropriate in connection with this Agreement or the
administration or interpretation thereof. In the event of any dispute or
disagreement as to the interpretation of this Agreement or of any rule,
regulation or procedure, or as to any question, right or obligation arising from
or related to this Agreement, the decision of the General Partner shall be final
and binding upon all persons.

12.
Limitation on the Grantee's Rights; Not a Trust. The [20--] Performance-Based
LTIP Units granted hereunder confer no rights or interests other than as herein
provided.

13.
Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this original Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, then in
lieu of severing such unenforceable provision or provisions, it or they shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by a judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.

14.
Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of that provision or of any other provision hereof.

15.
Entire Agreement. This Agreement contains the entire agreement and understanding
among the parties as to the subject matter hereof and supersede all prior
writings or understandings with respect to the grant of [20--] Performance-Based
LTIP Units covered by this Agreement. The Grantee acknowledges that any summary
of this Agreement provided by the Company is subject in its entirety to the
terms of this Agreement. References herein to this Agreement include references
to its Exhibits.

16.
Headings. Headings are used solely for the convenience of the parties and shall
not be deemed to be a limitation upon or description of the contents of any such
Section.

17.
Counterparts. This Agreement may be executed in any number of counterparts,
including via facsimile or PDF, each of which shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument.

18.
Amendment. Except as otherwise provided in Section 7, no amendment or
modification hereof shall be valid unless it shall be in writing and signed by
all parties hereto.

19.
Acknowledgements and Representations. The Grantee is aware that [20--]
Performance-Based LTIP Unit may be of no practical value. The Grantee has read
and understands the restrictions and limitations set forth in this Agreement,
which are imposed on the [20--] Performance-Based LTIP Units and the [20--]
Performance-Based LTIP Unit. The Grantee confirms that the Grantee has not
relied on any warranty, representation, assurance or promise of any kind
whatsoever in entering into this Agreement other than as expressly set out in
this Agreement.

20.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the Agreement by electronic means. The Grantee hereby
consents to receive such documents by electronic delivery through an online or
electronic system established and maintained by the Company or a third party
designated by the Company.

21.
The Grantee is an “accredited investor” as defined under Rule 501 of Regulation
D of the Securities Act of 1933, as amended (the “Securities Act”). Grantee has
duly executed and delivered to the Company an accredited investor questionnaire
in the form attached as Exhibit B hereto indicating the basis for such
representation. Grantee is capable of evaluating the merits and risks of the
acquisition and ownership of the [20--] Performance-Based LTIP Units and has
obtained all information regarding the Partnership (and its applicable
affiliates) and the [20--] Performance-Based LTIP Units as Grantee deems
appropriate, and has relied solely upon such information, and Grantee’s own
knowledge, experience and investigation, and those of his, her or its advisors,
and not upon any representations of the Partnership and/or the Company, in
connection with his, her or its investment decision in acquiring the [20--]
Performance-Based LTIP Units. Grantee and his, her or its professional advisors
have had an opportunity to conduct, and have so conducted if so desired, a due
diligence investigation of the Partnership in connection with the decision to
acquire the [20--] Performance-Based LTIP Units and in such regard have done all
things as Grantee and they have deemed appropriate and have had an opportunity
to ask questions of and receive answers from the Partnership and the Company,
and have done so, as they have deemed appropriate.

22.    


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
HASI MANAGEMENT HOLDCO LLC




By:     
Print Name:
Title:     
    
HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE, L.P.,
a Delaware limited partnership
By: Hannon Armstrong Sustainable Infrastructure Capital, Inc., its general
partner


By: __________________________________
Print Name:
Title:     


EXHIBIT A


1.
Subject to Section 2 below:



[Insert terms of [20--] Performance-Based LTIP Units issuance.]


2.The Company is a special purpose vehicle through which the members of the
Company hold indirect interests in the Partnership. In order to determine
equitably the rights and obligations of the Company and its members with respect
to the grant of [20--] Performance-Based LTIP Units to the Company, the General
Partner shall be entitled to take all necessary actions and make any adjustments
that are necessary or advisable to replicate, with respect to the [20--]
Performance-Based LTIP Units, the vesting, cancellation, forfeiture or failure
to vest that occurs with respect to any corresponding [20--] Performance-Based
HoldCo Units. In furtherance of the foregoing, the [20--] Performance-Based LTIP
Units shall become vested and nonforfeitable when, as and if a corresponding
number of [20--] Performance-Based HoldCo Units become vested and nonforfeitable
in accordance with the terms of limited liability company agreement of the
Company and any applicable Unit Award Agreement with a member of the Company.
Similarly, the [20--] Performance-Based LTIP Units shall be forfeited by the
Company without further consideration if and to the extent that a corresponding
number of [20--] Performance-Based HoldCo Units are forfeited by a member of the
Company.






EXHIBIT B
ACCREDITED INVESTOR QUESTIONNAIRE


This Questionnaire is being provided as of this [---] day of [----] in
accordance with the provisions of that certain “Hannon Armstrong Sustainable
Infrastructure, L.P. [20--] LTIP Unit Award Agreement” dated as of [----] (the
“Agreement”). Unless otherwise defined herein, all capitalized terms have the
meaning set forth in the Agreement.
The undersigned represents and warrants to the Company that it is an “accredited
investor” within the meaning given to such term under Rule 501 of Regulation D
under the Securities Act and has initialed the applicable statement below.
FOR INDIVIDUALS [Entities should complete the section below]
Please check the appropriate description which applies to you.
(a) ______    I am a natural person whose individual net worth, or joint net
worth with my spouse, exceeds $1,000,000. For purposes of this item question,
“net worth” means the excess of total assets at fair market value (including
personal and real property, but excluding the estimated fair market value of a
person’s primary home) over total liabilities. Total liabilities excludes any
mortgage on the primary home in an amount of up to the home’s estimated fair
market value as long as the mortgage was incurred more than 60 days before the
securities are purchased, but includes (i) any mortgage amount in excess of the
home’s fair market value and (ii) any mortgage amount that was borrowed during
the 60-day period before the closing date for the sale of securities for the
purpose of investing in the [20--] Performance-Based LTIP Units.
(b) ______    I am a natural person who had individual income exceeding $200,000
in each of the last two calendar years and I have a reasonable expectation of
reaching the same income level in the current calendar year.
(c) ______    I am a natural person who had joint income with my spouse
exceeding $300,000 in each of the last two calendar years and I have a
reasonable expectation of reaching the same income level in the current calendar
year, as defined above.
(d) ______    I am a director, executive officer or general partner of the
Partnership, or a director, executive officer or general partner of a general
partner of the Partnership. (For purposes of this question, executive officer
means the president; any vice president in charge of a principal business unit,
division or function, such as sales, administration or finance; or any other
person or persons who perform(s) similar policymaking functions for the
Partnership.)
FOR ENTITIES
Please check the appropriate description which applies to you.
(a)    ______ A bank, as defined in Section 3(a)(2) of the Securities Act or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in an individual or a fiduciary
capacity.
(b)    ______ A broker or dealer registered under Section 15 of the Securities
Exchange Act of 1934, as amended.
(c)    ______ An insurance company, as defined in Section 2(13) of the
Securities Act.
(d)    ______ An investment company registered under the Investment Company Act
of 1940 or a business development company, as defined in Section 2(a)(48) of
that act.
(e)    ______ A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.
(f)    ______ A plan established and maintained by a state, its political
subdivisions or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if the plan has total assets in
excess of $5 million.
(g)    ______ An employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, if the investment decision is
being made by a plan fiduciary, as defined in Section 3(21) of such act, and the
plan fiduciary is either a bank, an insurance company, or a registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5 million.
(h)    ______ A private business development company, as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.
(i)    ______ A corporation, Massachusetts or similar business trust, or
partnership, or an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, that was not formed for the specific purpose
of acquiring the [20--] Performance-Based LTIP Units, and that has total assets
in excess of $5 million.
(j)    ______ A trust with total assets in excess of $5 million not formed for
the specific purpose of acquiring the [20--] Performance-Based LTIP Units, whose
purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) under the Securities Act.
(k)    ___X__ An entity in which all of the equity owners are accredited
investors and meet the criteria listed for individuals listed above in this
Questionnaire.


Dated as of [----].
HASI Management HoldCo LLC,
a Delaware limited liability company




By: _______________________________
Print Name:
Title:



EXHIBIT C




FORM OF JOINDER AGREEMENT




In consideration of the issuance to the undersigned of [20--] Performance-Based
LTIP Units of the Partnership, the undersigned agrees that, as of the date
written below, it shall become a party to the Amended and Restated Limited
Partnership Agreement of Hannon Armstrong Sustainable Infrastructure, L.P.,
dated as of April 23, 2013 (as such may have been or may be further amended from
time to time, the “Partnership Agreement”), by and among the Partnership and the
persons signatory therein, and shall be fully bound by, and subject to, all of
the covenants, terms and conditions of the Partnership Agreement as though an
original party thereto and shall be deemed an additional Partner for purposes
thereof.




Executed as of the _____day of _______, _______.
[20--] Performance-Based LTIP Unitholder






__________________________
HASI Management HoldCo LLC


BY:______________________________
MANAGING MEMBER




 
1
 


